DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a 371 claim priority to PCT/AU2010/000805 filed on June 25, 2010 and to U.S. Provisional Application 61/223,503 filed July 7, 2009.  

Status of Claims
This Office Action is responsive to the AFCP 2.0 amendment filed on February 7, 2022. As directed by the amendment: claims 1 and 16-17 have been amended; claim 15 has been cancelled and claim 20 has been added. Thus, claims 1-14 and 16-20 are presently pending in this application. 
Applicant’s amendments obviate the previous objections to claims 16-17. Claims 1-19 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Skipper et al. (WO 2009/062265 A1; all citations were to U.S. Publication No. 2011/0088699) in view of Nishina et al. (U.S Patent No. 4,936,298). Applicant’s amendments overcome the prior art of record and place the application in condition for allowance.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Skipper et al. (WO 2009/062265 A1; all citations are to U.S. Publication No. 2011/0088699; hereinafter: “Skipper”) discloses a mask assembly for a respiratory treatment apparatus (Abstract) comprising: a mask frame (140; Fig. 4; ¶¶ 0315-0316), the mask frame including a port (at A, Fig. A annotated below) for coupling with a gas supply tube (B, Fig. A annotated below) configured for pneumatic coupling with a flow generator (¶¶ 0003, 0315), the gas supply tube for providing treatment air of a respiratory therapy, via the mask assembly, to a patient's respiratory system (¶¶ 0003, 0182-0183, 0315); and a cushion (Fig. 98; ¶ 

    PNG
    media_image1.png
    472
    562
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 4 of Skipper.

    PNG
    media_image2.png
    278
    359
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 98 of Skipper.


    PNG
    media_image3.png
    368
    589
    media_image3.png
    Greyscale

Figure C, Adapted from Figure 3 of Nishina.
While, newly cited prior art Demi (U.S. Pat. No. 4,513,741) discloses a mask assembly for a respiratory treatment apparatus comprising: a mask frame (16, 17, 18; Fig. 1), the mask frame including a port (42; Fig. 1) for coupling with a gas supply tube (49; Fig. 1), the mask frame including ridges (A, Fig. D annotated below) that define a channel (B, Fig. D annotated below); and a cushion (11; Fig. 1) coupled with the mask frame (Fig. 1), the cushion comprising a patient contact side portion (27; Fig. 1), the patient contact portion comprising a chamber (29; Fig. 1) and a barrier (C, Fig. D annotated below) to 

    PNG
    media_image4.png
    847
    651
    media_image4.png
    Greyscale

Figure D, Adapted from Figure 1 of Demi.
Prior art Skipper, Nishina, and  Demi fail to disclose or render obvious a mask assembly wherein the mask interconnect component comprises a chamber supply orifice pneumatically coupled to the chamber, and wherein the chamber supply duct being pneumatically coupled to the gas supply tube to receive the treatment air and to convey the treatment air to the chamber supply orifice, as recited in independent claim 1. 
Prior art of record Milano (U.S. Patent No. 4,811,730) fails to remedy the deficiencies of Skipper, Nishina, and Demi individually or in combination. 
Therefore, independent claim 1, and claims 2-14 and 16-20 by dependency, are rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/ELLIOT S RUDDIE/Primary Patent Examiner, Art Unit 3785